 



EXHIBIT 10.19
First Amendment to John Warren’s
Salary Continuation Agreement
(Attached)

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO THE
FLORIDA CHOICE BANK
SALARY CONTINUATION AGREEMENT
FOR JOHN R. WARREN
     THIS FIRST AMENDMENT is adopted as of this 15th day of December, 2005, by
and between FLORIDA CHOICE BANK, located in Mount Dora, Florida (the “Company”)
and JOHN R. WARREN (the “Executive”).
     WHEREAS, the Company and the Executive executed the FLORIDA CHOICE BANK
SALARY CONTINUATION AGREEMENT on April 1, 2005 (the “Agreement”), which
Agreement is subject to Internal Revenue Code Section 409A (“Section 409A”) and
its rules and regulations; and
     WHEREAS, the Company and the Executive now desire to amend and terminate
the Agreement in accordance with Section 409A, its Proposed Regulations and
Q&A-20 of Notice 2005-1, as of December 15, 2005 (the “Effective Date”).
     NOW THEREFORE, effective as of the Effective Date, the following revisions
shall be made:

  1.   A new Section 2.6 is added as follows:

“2.6 Benefit in Event of 409A Termination. Notwithstanding any other provisions
of this Agreement to the contrary, if the Company elects to terminate this
Agreement in accordance with a 409A Termination pursuant to Article 8, the
Company shall pay to the Executive the benefit described in this Section 2.6 in
lieu of any other benefit hereunder.
     2.6.1 Amount of Benefit. The benefit under this Section 2.6 is one-hundred
percent (100%) of the normal retirement benefit as set forth in Section 2.1.
     2.6.2 Payment of Benefit. The Company shall pay no later than December 31,
2005, the lump sum present value of the normal retirement benefit determined as
of December 31, 2005, utilizing the Discount Rate.
     2.6.3 Satisfaction of All Company Obligations. Notwithstanding anything to
the contrary in this Agreement, immediately upon receipt of the lump sum payment
provided for in Section 2.6.2 of this Agreement, the Executive’s rights under
this Agreement shall automatically cease and his participation in this Agreement
shall automatically terminate such that no further amounts shall be paid or
payable to the Executive under this Agreement.”

  2.   Section 5.4 is deleted in its entirety.     3.   The following is added
at the end of Article 8:         “Notwithstanding the foregoing provisions of
this Article 8, the Company by resolution of the Board of Directors, may
unilaterally terminate this Agreement in accordance with Article XI, F. of the
Commentary to the Proposed Regulations under Section 409A of the Internal
Revenue Code (or such finalized version of such regulations) and Q&A-20 of
Notice 2005-1 (“409A Termination”). In the event of a 409A Termination, the
Executive shall be paid (no later than December 31, 2005) the 409A Termination
Benefit in accordance with Section 2.6.”

Page 1 of 2



--------------------------------------------------------------------------------



 



  4.   The content of Schedule A of the Agreement shall be deleted and replaced
by the amended Schedule A.     5.   All other terms and provisions of the
Agreement and any previous amendments not herein amended shall remain in full
force and effect.

     IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to
this First Amendment as of the date first written above.

                  Executive:       Florida Choice Bank:
   
 
               
 
      By:        
/s/ John R. Warren 
John R. Warren
         
/s/ Stephen R. Jeuck 
   
 
      Title:        
 
         
CFO 
   

Page 2 of 2



--------------------------------------------------------------------------------



 



Salary Continuation Plan
Schedule A

     
John R. Warren
   
Birth Date: 9/30/1959
  Termination of Agreement
Plan Anniversary Date: 1/1/2006
   
Normal Retirement: 12/31/2021, Age 62
  Lump Sum
Normal Retirement Payment: Monthly for 18 years
   

                                      Discount     Benefit             Based On
  Period   Rate     Level 2     Vesting     Benefit   Ending   (1)     (2)    
(3)     (4)  
Dec 2005
    5.00%       52,500       100%       526,778  

 

1   The first line reflects 12 months of data, January 2006 to December 2006.  
2   The benefit amount is based on a $52,500 beginning benefit, inflating at
4.00% each year to $98,332 at retirement.   *   IF THERE IS A CONFLICT IN ANY
TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

